Luke, J.
1. The court did not err in any of its rulings on the special demurrers to the petition. Eor a statement of the pleadings in the case see Davis v. Garden Hills Corp., 40 Ga. App. 106 (148 S. E. 861).
2. Under the decision of the Supreme Court in this case (172 Ga. 311, 157 S. E. 472), the petition set forth facts which entitled the plaintiff to some of the substantial relief prayed for, and the court erred in dismissing the petition on general demurrer. The former judgment of this court (40 Ga. App. 106), affirming the judgment of the trial court, is vacated, and the judgment sustaining the general demurrer to the petition is

Reversed.


Broyles, O. J., and Bloodworth, J., concur.